DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/8/22 have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection.
Regarding the 112 issues, the amendments/arguments still leave clarity issues. The amended drawings (fig 3) add 202 and 204 as tips, seeming to indicate that “tip” is meant to refer to an extreme end of the valve. The amended specification [0020] sets forth that the sealing surface is defined at a bottom tip 204 of the valve. However, as can be seen in fig 3, the sealing surface is the TOP of 77. This would imply that the word “tip” does not need to refer to the most extreme end of the valve, but rather to some portion that includes the extreme end. 
It is noted that the sealing surface 77 is actually a surface extending from the part that would actually create a seal (the top of 77) down to the actual extreme end of the valve (the bottom of 77). With this in mind, it seems possible that “tip” could refer to the extreme end of the valve, but that the “sealing surface” may include some amount more than a portion that actually creates a seal. This raises its own clarity issue. Specifically, what if prior art has a sealing portion that is not at the extreme end, but is connected continuously along a surface to the extreme end. Can such art be applied to this feature? How is such a surface delimited?
Applicant argues that the proposed combination would defeat the intended purpose of Rodriguez-Amaya.
Examiner respectfully disagrees. The portions of Rodriguez-Amaya cited by Applicant are directed to the feature of the valve member being directly connected to the armature. Contrary to Applicant’s assertion, this feature is not lost in the proposed combination, as seen below (Claim Rejections – 35 USC 103: Examiner fig 1).
Applicant argues that Eisenmenger lacks the recited neck portion.
However, Eisenmenger was not relied on to disclose such a feature, nor need it be. Moreover, Eisenmenger does disclose an analogous neck portion (fig 3: small diameter portion just above 35).
Applicant argues that Eisenmenger lacks the valve top tip including the armature attachment portion.
However, Eisenmenger was not relied on to disclose such a feature, nor need it be. Moreover, given the confusion around the word “tip”, Eisenmenger may indeed disclose this feature (fig 1).
Applicant argues that Eisenmenger lacks the valve bottom tip defining the sealing portion of the control valve including the annular sealing surface.
Examiner respectfully disagrees. As best understood, Eisenmenger discloses this feature (fig 3) inasmuch as it is present in the instant invention. To be clear, the disc shaped portion (35) at the bottom of the valve having a portion that creates a seal at its upper end (where 35 meets 36) appears analogous to the same features of the instant invention, 76 being the disc portion and the top of 77 being the portion that creates a seal.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 3, 6 – 10, 12, 14 – 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re claim 1, the limitation, “a shuttle valve top tip” and “a shuttle valve bottom tip” are unclear. In particular, it is unclear if these ends are meant to refer (i) to the actual tips (i.e. the most extreme surfaces) of the shuttle valve, or (ii) to valve segments having a length including those tips (i.e. some percentage of the shuttle valve’s length including the tip. See above (Response to Arguments).
In re claim 8, see above (In re claim 1).
In re claim 16, see above (In re claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6 – 10, 12, 14 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez-Amaya et al. (US 7,721,416) in view of Eisenmenger (WO 2008/098806 A1).
In re claim 1, Rodriguez-Amaya discloses a control valve (figs 1, 2: 5) coupled to an electronic fuel injector (col 1, ln 13 – 19; see 6/6/22 action: Response to Arguments), the control valve having a shuttle valve (fig 3) comprising:
a shuttle valve bottom tip (lower end of fig 3) across from an armature attachment portion (upper end of fig 3) operably coupled to an armature (41) of the control valve;
a shuttle valve top tip (upper end of fig 3) opposite the shuttle valve bottom tip, the shuttle valve top tip defining a sealing portion (portion having 23 and 55) of the control valve including an annular sealing surface (surface of 23);
a valve guide portion (central portion of fig 3) axially extending along a portion of the shuttle valve between the shuttle valve top tip and the shuttle valve bottom tip;
an engagement surface portion (fig 3: at least portion of device having diameter indicated at 21) defined along the valve guide portion, the engagement surface portion configured to slidably engage with a valve bore (fig 2: 25) defined within the control valve; and
a neck portion (fig 2: small dimeter portion just below 23) disposed between the shuttle valve top tip and a first end (fig 2: upper end of 29) of the valve guide portion, the neck portion having a diameter that is smaller than a diameter of the sealing portion of the control valve (e.g. diameter of 55 and/or outer diameter of 23) and smaller than a diameter of a second end (fig 2: lower end of 27) of the valve guide portion, and the neck portion defining a valve chamber between the valve bore and the neck portion (fig 2); and
a non-engagement surface portion (fig 2: plurality of sections 31 distributed around the shuttle valve) defined along the valve guide portion, wherein the non-engagement surface portion is a non-continuous surface around a circumference of the valve guide portion;
wherein: 
the engagement surface portion comprises 
a first engagement surface length (length of 27+29) extending axially and 
a second engagement surface length (length of 27) extending axially that is less than the first engagement surface length, 
the non-engagement portion is interspersed between at least part of the first engagement surface length (fig 2); 
the first engagement surface length extends from
an engagement surface end (lower end of 27) at the second end of the valve guide portion to 
the first end (upper end of 29) of the valve guide portion; 
the second engagement surface length extends from 
the engagement surface end (lower end of 27) to 
the non-engagement surface portion (lower end of 29); and 
the second engagement surface length is equal to an axial length of the non-engagement surface portion subtracted from the first engagement surface length (the length of 27 is equal to “the length of 29 subtracted from the length of ‘27+29’ “).


Rodriguez-Amaya’s valve is upside down, in a sense, compared to the claimed invention. That is, the sealing portion 23 is above the valve guide portion instead of below it. Accordingly, Rodriguez-Amaya lacks:
a shuttle valve top tip including an armature attachment portion operably coupled to an armature of the control valve;
(Technically, Rodriguez-Amaya does have this feature, but for ease of explaining the Office’s position, Rodriguez-Amaya’s bottom tip is indicated as corresponding to the recited top tip, and this “top tip” feature indicated as lacking.)
a shuttle valve bottom tip opposite the shuttle valve top tip, the shuttle valve bottom tip defining a sealing portion of the control valve including an annular sealing surface;
a neck portion disposed between the shuttle valve bottom tip and a first end of the valve guide portion.

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Rodriguez-Amaya by flipping the configuration of the sealing portion and valve guide, as this is a known configuration (for example, see Eisenmenger1 (fig 1)) and functionally equivalent to that of Rodriguez-Amaya, and thus is within the capability of one having ordinary skill.
To be clear, the proposed modification is essentially just to turn the valve of Rodriguez-Amaya upside-down, as pictured below (Examiner fig 1). (Note: The picture below is not meant to be a perfect representation of every aspect of how such a combination may be realized, only to generally communicate the thrust of the modification). Note: Any modifications (e.g. lengthening/shortening of protrusions) necessary to accommodate such a modification would have been obvious to do as well.

    PNG
    media_image1.png
    807
    1434
    media_image1.png
    Greyscale

Examiner fig 1: Rodriguez-Amaya original fig 2 (left) compared to proposed modification (right).

Additionally, due to the confusion around the word “tip” set forth above (Claim Rejections – 35 USC 112), it is unclear if the claim requires that the sealing portion be at/adjacent the bottom extreme end of the valve. However, even if such a requirement is present, it would have been obvious to modify the proposed system to include such a feature (i.e. to move the spring to the top side, and remove the spring-holding protrusion at the bottom (since it would no longer be necessary)), as this is a known configuration too (for example, see Eisenmenger (figs 1, 3)). Such a modification would yield the sealing portion being at/adjacent the bottom extreme end of the valve.
In re claim 2, Rodriguez-Amaya discloses
wherein the non-engagement surface portion is defined from a plurality of notches (31) arrayed around the valve guide portion, and
wherein each notch of the plurality of notches extends along the valve guide portion from the first end of the valve guide portion (upper end of 29) to the second engagement surface length (lower end of 29) of the engagement surface portion that is axially interior to the first end of the valve guide portion (considering the flip discussed above, In re claim 1).
In re claim 3, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein each notch of the plurality of notches extends along the axial length, the axial length is at least 2 millimeters from the first end of the valve guide portion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 6, Rodriguez-Amaya discloses wherein the first length and the second length define an alternating pattern around the circumference of the valve guide portion (fig 2: alternating between 31’s and the areas between them).
In re claim 7, Rodriguez-Amaya discloses further comprising 
a second non-engagement surface portion (fig 2: frustoconical portion just below 27) that axially extends along the valve guide portion from the engagement surface end (lower end of 27) to the second end of the valve guide portion (fig 2: end comprising lower end of frustoconical portion), 
wherein the second non-engagement surface portion defines a continuous surface around the circumference of the valve guide portion (fig 2).
In re claim 8, see above; (In re claim 1). The proposed system corresponds to the claimed invention except for the bushing inserted into the valve bore (and its relationship to other features).
However, bushings are well known as cylindrical liners in applications involving moving shafts, for example to reduce friction. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Rodriguez-Amaya by providing a bushing inserted into the valve bore, as it is a known technique at least to reduce friction in such applications, and thus is within the capability of one having ordinary skill.
In re claim 9, the proposed combination would yield: 
wherein the bushing includes a sealing surface that is complimentary to the annular sealing surface of the shuttle valve (the surface upon which sealing portion 23 contacts), and 
wherein activation of the actuator causes the shuttle valve to move into a closed position such that the annular sealing surface of the shuttle valve and the sealing surface of the bushing are in direct contact with one another to form a fluid tight seal.
In re claim 10, see above (In re claim 2).
In re claim 12, Rodriguez-Amaya discloses wherein each notch of the plurality of notches has a notch surface that is recessed below the engagement surface portion (fig 2: see cross-section “Detail I-I”).
In re claim 14, see above (In re claim 6).
In re claim 15, see above (In re claim 7).
In re claim 16, see above (In re claim 8).
Additionally, it is well known to provide an engine with a fuel system comprising a plurality of fuel injectors. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide an engine with a plurality of the injectors of claim 8.
In re claim 17, see above (In re claim 9).
In re claim 18, see above (In re claim 2).
In re claim 20, see above (In re claim 6).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747


	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Discussed at length in the 10/22/21 action